Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

          Acknowledgement is made of the receipt of Preliminary Amendment filed 13 May 2020.

Priority
          The instant claims find support in the provisional application and therefore receive thebenefit to the filing date of 04/05/2018. 

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salle (US Pat. 4,085,955).
          Salle discloses in Figures 1-2 a fountain pen comprising:
          Regarding claim 1, a motor (18) (Figure 2); and a 
vibration shaft (24) coupled to the motor (18) to cause vibration to provide redistribution of print substance (ink) of a print substance container (44) , wherein the vibration is caused in response to rotation of an eccentrically loaded weight (34) about a central axis of the vibrator (18, 24) (Figures 1-2, paragraph 7).
          Regarding claim 2, wherein the motor (18) is activated by an electromechanical switch (20) (Figure 2).
          Regarding claim 5, wherein the motor (18) and the vibration shafts (24) are coupled outside the print substance container (44) (Figure 1).
                                             Claim Rejections - 35 USC § 103

             In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Salle (US Pat. 4,085,955).

         Regarding claim 7, Salle discloses the claimed invention except for “the motor and the vibration shaft are constructed from composite materials”. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use “the motor and the vibration shaft are constructed from composite materials”, since it has been held to be within the ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  One would have been motivated to use “the motor and the vibration shaft are constructed from composite materials” for the purpose of preventing corrosion. 
         
Citation of Pertinent Prior Art

        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pub. 2007/0252679; US Pub. 2012/0207532; US Pub. 2014/0016431) cited in the PTO 892 form show a vibrator which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter

         Claim 4 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a vibrator for a print system comprising a motor and the vibration shafts those are placed inside a print substance container in the combination as claimed.
 a plurality of vibration shafts that is arranged around a central axis of a vibrator in the combination as claimed.

         Claims 8-12 are allowable. These claims would be allowable because the prior art references of record fails to teach or suggest a print system comprising a plurality of vibrators that is coupled to a print substance container to: determine the print substance container has entered an inaccessible substance mode; activate the plurality of vibrators by activating an electromechanical switch causing vibration by an electric pulse to force a weight to displace and return to the weight's initial position; redistribute print substance of the print substance container; and release print substance in the inaccessible areas of the print substance container to print via the print system in the combination as claimed.

         Claims 13-15 are allowable. This claim would be allowable because the prior art references of record fails to teach or suggest a method comprising steps of  receiving, by a print system communication source of a print system, an input that a print substance container of the print system has entered a mode indicating print substance is inaccessible; activating a plurality of vibrators, coupled to the print substance container by activating an electromechanical switch, wherein the activation is based on a programmable frequency, a duration of vibration, and combinations thereof; generating vibration of the plurality of vibrators; redistributing print substance of the print substance container in response to the vibration of the plurality of vibrators; and releasing print substance from the inaccessible areas of the print substance container to a development area to use the print substance to print via the print system.
CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853